United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jenkintown, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0972
Issued: January 28, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 1, 2020 appellant, through counsel, filed a timely appeal from a March 12, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the March 12, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish greater than
three percent permanent impairment of her left upper extremity; (2) whether appellant received an
overpayment of compensation in the amount of $9,175.92 for the period March 13 through June 7,
2008, for which she was not at fault; (3) whether OWCP properly denied appellant’s request for
waiver of recovery of the overpayment; and (4) whether OWCP properly required recovery of the
overpayment by deducting $300.00 from appellant’s continuing compensation payments every 28
days.
FACTUAL HISTORY
On March 13, 2006 appellant, then a 40-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging a left shoulder injury due to carrying a mailbag on her left
shoulder while delivering mail at work. OWCP accepted her claim for rotator cuff tear of the left
shoulder and, on January 4, 2007, appellant underwent OWCP-authorized arthroscopic left rotator
cuff repair. It paid her wage-loss compensation on the supplemental rolls for disability from work
commencing January 4, 2007.
On August 17, 2015 appellant filed a claim for a schedule award (Form CA-7) due to her
accepted employment condition.
Appellant submitted an October 1, 2015 report from Dr. Nicholas Diamond, an osteopath
Board-certified in physical medicine and rehabilitation, who determined that appellant had 13
percent permanent impairment of her left upper extremity under the standards of the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides).4 Dr. Diamond applied the range of motion (ROM) method of evaluating
permanent impairment by utilizing Table 15-34 on page 475. He found ratable deficits upon
flexion, abduction, and internal rotation.
On April 28, 2016 OWCP referred appellant’s case to Dr. David Garelick, a Boardcertified orthopedic surgeon serving as an OWCP district medical adviser (DMA). It requested
that he review Dr. Diamond’s October 1, 2015 report and provide an opinion on permanent
impairment under the sixth edition of the A.M.A., Guides. In an April 28, 2016 report,
Dr. Garelick utilized the diagnosis-based impairment (DBI) rating method to find that, under Table
15-5 (Shoulder Regional Grid), page 403, the class of diagnosis (CDX) for appellant’s left rotator
cuff tear resulted in a class 1 impairment with a default value of five percent. He derived a grade
modifier for functional history (GMFH), grade modifier for physical examination (GMPE), and
grade modifier for clinical studies (GMCS). Dr. Garelick utilized the net adjustment formula,
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), which resulted in a grade E or seven percent
permanent impairment of the left upper extremity.5 He recommended against using Dr. Diamond’s
rating because it was based on ROM.

4

A.M.A., Guides (6th ed. 2009).

5

Dr. Garelick did not identify the specific grade modifier values he used in the net adjustment formula.

2

By decision dated July 14, 2016, OWCP granted a schedule award for seven percent
permanent impairment of her left upper extremity. The award ran for 21.84 weeks from January 8
to June 8, 2008 and was based on the April 28, 2016 report of Dr. Garelick.
On July 15, 2016 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. Prior to a hearing being held, OWCP’s
hearing representative issued a January 4, 2017 decision setting aside the July 14, 2016 decision
and remanding the case to OWCP for further consideration by Dr. Garelick of the validity of
Dr. Diamond’s permanent impairment rating under the ROM method. On remand, OWCP referred
the case back to Dr. Garelick in his role as DMA and, on January 13, 2017, Dr. Garelick essentially
reiterated his prior opinion in which he expressed his preference for utilizing the DBI rating
method over the ROM method to evaluate permanent impairment.
OWCP determined that a second opinion examination regarding appellant’s permanent
impairment was necessary. On January 27, 2017 it referred appellant for this purpose to
Dr. Willie E. Thompson, a Board-certified orthopedic surgeon. In a report dated February 24,
2017, Dr. Thompson determined that appellant had 12 percent permanent impairment of her left
upper extremity under the ROM rating method of the sixth edition of the A.M.A., Guides.
However, he did not list ROM findings for appellant’s left shoulder and he noted that an objective
evaluation of appellant’s left shoulder was difficult due to her exaggerated responses to all
measures of examination.
On July 9, 2017 OWCP referred appellant’s case to Dr. Todd Fellars, a Board-certified
orthopedic surgeon serving as a DMA, and requested that he review Dr. Thompson’s report and
provide an opinion on permanent impairment. In a July 11, 2017 report, Dr. Fellars indicated that
he could not calculate an impairment rating for appellant’s left upper extremity utilizing the ROM
rating method because Dr. Thompson did not list ROM findings. However, he utilized the DBI
rating method to find that, under Table 15-5, the CDX for appellant’s left rotator cuff tear resulted
in a class 1 impairment with a default value of five percent. Dr. Fellars derived a GMCS of 2 due
to the moderate pathology seen in the studies. He could not include a score for GMFH due to
appellant’s unreliable pain behavior and could not include a score for GMPE due to her minimal
participation in the examination. He utilized the net adjustment formula, (GMFH - CDX) = (2 –
1) = +1, which resulted in a grade D or six percent permanent impairment of the left upper
extremity.
By decision dated September 21, 2017, OWCP determined that appellant had not met her
burden of proof to establish greater than seven percent permanent impairment of her left upper
extremity, for which she previously received a schedule award.
Following an additional request for a telephonic hearing, OWCP’s hearing representative
issued a decision on May 25, 2018 which set aside the September 21, 2017 decision and remanded
the case to OWCP for an additional examination to include a complete ROM measurement
evaluation, either by Dr. Thompson or another second opinion physician. On July 17, 2018 OWCP
referred appellant for a second opinion examination with Dr. Noubar Didizian, a Board-certified
orthopedic surgeon, in order to further evaluate permanent impairment.
In an August 8, 2018 report, Dr. Didizian reported physical examination findings, noting
that, when he asked appellant to move her left shoulder actively, she was highly erratic,
3

noncompliant, and nonphysiologic. He attempted to test appellant’s left shoulder ROM three times
for each type of motion, but indicated that “the numbers were just too erratic to be able to record
anything to make any sense.” Dr. Didizian recorded other physical examination findings, noting
no muscle weakness or peripheral nerve involvement in the left upper extremity. He then
addressed appellant’s permanent impairment, noting that a ROM impairment rating was not
possible “because of noncompliance.” Dr. Didizian utilized the DBI rating method to find that,
under Table 15-5, the CDX for appellant’s left rotator cuff tear resulted in a class 1 impairment
with a default value of five percent (available for cases of objective residual loss with normal
motion). He derived a GMFH of 1 (based on QuickDASH score of 21), GMPE of 2, and GMCS
of 2. Dr. Didizian utilized the net adjustment formula, (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX) = (1-1) + (2-1) + (2-1) = +2, which resulted in a grade E or seven percent
permanent impairment of the left upper extremity.
On November 21, 2018 OWCP referred appellant’s case to Dr. Kevin Kuhn, a Boardcertified orthopedic surgeon serving as a DMA, for further evaluation of permanent impairment.
In a November 26, 2018 report, Dr. Kuhn cited appellant’s nonphysiologic responses on
examination and noted that a permanent impairment rating evaluation under the ROM rating
method would be invalid. He utilized the DBI rating method to find that, under Table 15-5, the
CDX for appellant’s left rotator cuff tear resulted in a class 1 impairment with a default value of
three percent (residuals symptoms without consistent objective findings). Dr. Kuhn calculated a
GMFH of 1 (based on QuickDASH score of 21), GMPE of 0 (based on inconsistent findings), and
GMCS of 2 (based on moderate findings). He utilized the net adjustment formula, (GMFH - CDX)
+ (GMPE - CDX) + (GMCS - CDX) = (1-1) + (0-1) + (2-1) = +0, which he indicated resulted in a
grade D or four percent permanent impairment of the left upper extremity.
By decision dated January 23, 2019, OWCP determined that appellant had not met her
burden of proof to establish greater than seven percent permanent impairment of her left upper
extremity, for which she previously received a schedule award.
Following another request for a telephonic hearing, OWCP’s hearing representative issued
a decision on July 9, 2019 which set aside the January 23, 2019 decision and remanded the case to
OWCP in order to request an opinion from Dr. Didizian regarding Dr. Kuhn’s November 26, 2018
impairment rating.
On August 15, 2019 OWCP requested that Dr. Didizian review Dr. Kuhn’s November 26,
2018 impairment rating and provide an opinion on the permanent impairment rating provided
therein. In a September 4, 2019 report, Dr. Didizian noted that he concurred with Dr. Kuhn’s
assessment of appellant’s CDX and grade modifiers as provided in his November 26, 2018 report.
He indicated that, under Table 15-5, the CDX for appellant’s left rotator cuff tear resulted in a
class 1 impairment with a default value of three percent (residuals symptoms without consistent
objective findings). Dr. Didizian derived a GMFH of 1 (based on QuickDASH score of 21),
GMPE of 0 (based on inconsistent findings), and GMCS of 2 (based on moderate findings). He
utilized the net adjustment formula, (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX) = (1-1)
+ (0-1) + (2-1) = +0, which resulted in no movement from the grade C default value of three
percent permanent impairment of the left upper extremity. Dr. Didizian indicated that Dr. Kuhn
used the same grade modifiers in his November 26, 2018 report, but advised that he improperly
noted a net adjustment of +1, thereby resulting in a grade D or four percent permanent impairment
of the left upper extremity.
4

On September 18, 2019 OWCP referred appellant’s case back to Dr. Kuhn in order for him
to comment on Dr. Didizian’s September 4, 2019 report. In an October 17, 2019 report, Dr. Kuhn
concurred with Dr. Didizian’s assessment that appellant had three percent permanent impairment
of her left upper extremity. He provided a net adjustment formula calculation, (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX) = (1-1) + (0-1) + (2-1) = +0, and thereby acknowledged that he
had previously erred when he inadvertently calculated a net adjustment of +1. Dr. Kuhn repeated
his earlier opinion, provided on November 26, 2018, that appellant’s nonphysiologic responses on
examination by Didizian meant that a permanent impairment rating evaluation under the ROM
rating method would be invalid.
By decision dated October 22, 2019, OWCP determined that, based on the opinions of
Dr. Didizian and Dr. Kuhn, appellant only had three percent permanent impairment of her left
upper extremity. It found that, as appellant was previously paid a schedule award for seven percent
permanent impairment of her left upper extremity, the medical evidence did not support an increase
in the permanent impairment already compensated. OWCP indicated, “Additionally, an
overpayment for 4 percent of the Left Upper Extremity will be pursued. You will receive separate
correspondence regarding this.”
In an October 25, 2019 notice, OWCP advised appellant of its preliminary determination
that she received a $9,175.92 overpayment of compensation for the period March 13 through
June 7, 2008.6 It also made a preliminary determination that she was not at fault in the creation of
the overpayment. OWCP advised appellant that she could submit evidence challenging the fact or
amount of the overpayment, or request waiver of recovery of the overpayment. It informed her
that she could submit additional evidence in writing or at prerecoupment hearing, but that a
prerecoupment hearing must be requested within 30 days of the date of the written notice of
overpayment. OWCP requested that appellant complete and return an overpayment recovery
questionnaire (Form OWCP-20) within 30 days even if she was not requesting waiver of recovery
of the overpayment. It requested that she submit supporting financial documentation, including
copies of income tax returns, bank account statements, bills, pay slips, and any other records to
support income and expenses. OWCP advised appellant that it would deny waiver of recovery of
the overpayment if she failed to furnish the requested financial information within 30 days.
On October 31, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review with respect to OWCP’s October 22,
2019 schedule award decision.
On November 6, 2019 appellant requested a prerecoupment hearing before a representative
of OWCP’s Branch of Hearings and Review regarding the claimed overpayment. She disagreed
that the overpayment occurred and requested waiver of recovery of the overpayment. In an
overpayment recovery questionnaire, signed on November 20, 2019, appellant reported $3,146.12
in monthly income, $2,690.00 in the monthly expenses, and $255.00 in assets (cash, checking
account, and savings account). Appellant’s monthly expenses consisted of $1,000.00 for
6
The case record contains payment records and worksheets showing that appellant received $15,827.63 in schedule
award payments for seven percent permanent impairment of her left upper extremity and that she would have received
$6,651.71 in schedule award payments if she had been properly paid for three percent permanent impairment of her
left upper extremity.

5

rent/mortgage, $300.00 for food, $200.00 for utilities, $440.00 for credit card payments, and
$750.00 for miscellaneous expenses.
During a February 10, 2019 hearing addressing both the schedule award and overpayment
matters, counsel indicated that he disagreed with OWCP’s assessment that appellant only had three
percent permanent impairment of her left upper extremity. He generally argued that principles of
stare decisis and res judicata prevented OWCP’s declaration of an overpayment. Appellant
provided testimony regarding her monthly expenses, noting that she had $87,000.00 in her Thrift
Savings Plan (TSP) account.
By decision dated March 12, 2020, OWCP’s hearing representative affirmed the
October 22, 2019 decision finding that appellant had no greater than three percent permanent
impairment of her left upper extremity, noting that the determination was properly based on the
opinions of Dr. Didizian and Dr. Kuhn. She found that appellant received an overpayment of
compensation in the amount of $9,175.92 for the period March 13 through June 7, 2008, for which
she was not at fault. The hearing representative determined that although appellant was not at fault
in the creation of the overpayment, the overpayment was not subject to waiver because appellant’s
monthly income exceeded her monthly expenses by more than $50.00 and her assets exceeded the
allowable resource base. She noted that payment documents in the case record showed that
appellant had income of $3,118.16 every 28 days, which equaled $3,378.01 per month, and that it
was accepted that she had monthly expenses of $2,690.00, as reported on her overpayment
recovery questionnaire. Appellant also had $87,000.00 in assets in her TSP account. The hearing
representative required recovery of the overpayment by deducting $300.00 from appellant’s
continuing compensation payments every 28 days.7
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA,8 and its implementing federal regulation,9 set forth
the number of weeks of compensation payable to employees sustaining permanent impairment
from loss, or loss of use, of scheduled members or functions of the body. However, FECA does
not specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A., Guides
as the uniform standard applicable to all claimants.10 As of May 1, 2009, the sixth edition of the
A.M.A., Guides is used to calculate schedule awards.11

The case record contains a second decision dated March 12, 2020 of OWCP’s hearing representative which
contains similar language, but it appears to be a draft decision.
7

8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

10

Id.

11
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims, Chapter
2.808.5a (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and
Exhibit 1 (January 2010).

6

In determining impairment for the upper extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the upper extremity
to be rated. With respect to the shoulder, the relevant portion of the arm for the present case,
reference is made to Table 15-5 (Shoulder Regional Grid) beginning on page 401. After the CDX
is determined from the Shoulder Regional Grid (including identification of a default grade value),
the net adjustment formula is applied using the GMFH, GMPE, and GMCS. The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).12 Under Chapter 2.3, evaluators
are directed to provide reasons for their impairment rating choices, including choices of diagnoses
from regional grids and calculations of modifier scores.13
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish greater than
three percent permanent impairment of her left upper extremity.
The Boards find that the opinions of Dr. Didizian, OWCP’s referral physician, and
Dr. Kuhn, the DMA, show that appellant only has three percent permanent impairment of her left
upper extremity under the sixth edition of the A.M.A., Guides. The Board notes that it was proper
for OWCP to refer appellant to Dr. Didizian due to the deficiencies of reports produced by prior
OWCP referral physicians
In an August 8, 2018 report, Dr. Didizian reported physical examination findings, noting
that, when he asked appellant to move her left shoulder actively, she was highly erratic,
noncompliant, and nonphysiologic. He attempted to test appellant’s left shoulder ROM three times
for each type of motion, but indicated that “the numbers were just too erratic to be able to record
anything to make any sense.” Dr. Didizian recorded other physical examination findings, noting
no muscle weakness or peripheral nerve involvement in the left upper extremity. He then
addressed appellant’s permanent impairment, noting that a ROM impairment rating was not
possible “because of noncompliance.” Dr. Didizian utilized the DBI rating method of Table 15-5
to find that appellant had seven percent permanent impairment of her left upper extremity.14
In a November 26, 2018 report, Dr. Kuhn cited appellant’s nonphysiologic responses on
examination and noted that a permanent impairment rating evaluation under the ROM rating
method would be invalid. He utilized the DBI rating method to find that, under Table 15-5, the
CDX for appellant’s left rotator cuff tear resulted in a class 1 impairment with a default value of
three percent (residuals symptoms without consistent objective findings). Dr. Kuhn calculated a
GMFH of 1 (based on QuickDASH score of 21), GMPE of 0 (based on inconsistent findings), and
GMCS of 2 (based on moderate findings). He utilized the net adjustment formula, (GMFH - CDX)

12

See A.M.A., Guides (6th ed. 2009) 405-12. Table 15-5 also provides that, if motion loss is present for a claimant
with certain diagnosed conditions, permanent impairment may alternatively be assessed using Section 15.7 (ROM
impairment). Such a ROM rating stands alone and is not combined with a DBI rating. Id. at 401-05, 475-78.
13

Id. at 23-28.

14

A.M.A., Guides 403, Table 15-5.

7

+ (GMPE - CDX) + (GMCS - CDX) = (1-1) + (0-1) + (2-1) = +0, which he indicated resulted in a
grade D or four percent permanent impairment of the left upper extremity.15
In a September 4, 2019 report, Dr. Didizian noted that he concurred with Dr. Kuhn’s
assessment of appellant’s CDX and grade modifiers as provided in his November 26, 2018 report.
He indicated that, under Table 15-5, the CDX for appellant’s left rotator cuff tear resulted in a
class 1 impairment with a default value of three percent (residuals symptoms without consistent
objective findings). Dr. Didizian derived a GMFH of 1 (based on QuickDASH score of 21),
GMPE of 0 (based on inconsistent findings), and GMCS of 2 (based on moderate findings). He
utilized the net adjustment formula, (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX) = (1-1)
+ (0-1) + (2-1) = +0, which resulted in no movement from the grade C default value of three
percent permanent impairment of the left upper extremity. Dr. Didizian indicated that Dr. Kuhn
used the same grade modifiers in his November 26, 2018 report, but advised that he improperly
noted a net adjustment of +1, thereby resulting in a grade D or four percent permanent impairment
of the left upper extremity. In an October 17, 2019 report, Dr. Kuhn concurred with Dr. Didizian’s
assessment that appellant had three percent permanent impairment of her left upper extremity. He
acknowledged that he had previously erred when he inadvertently calculated a net adjustment of
+1. Dr. Kuhn repeated his earlier opinion, provided on November 26, 2018, that appellant’s
nonphysiologic responses on examination by Dr. Didizian meant that a permanent impairment
rating evaluation under the ROM rating method would be invalid.
The Board finds that both Dr. Didizian and Dr. Kuhn ultimately properly applied the DBI
rating method under standards of the sixth edition of the A.M.A, Guides to determine that appellant
had three percent permanent impairment of her left upper extremity. Although Dr. Didizian
previously used the DBI rating method to determine that appellant had seven percent permanent
impairment of her left upper extremity, he had inappropriately used a level of class 1 impairing
diagnosis, found at Table 15-5, for individuals with objective residual loss and normal motion. He
later appropriately rated appellant under a level of class 1 impairing diagnosis for individuals, such
as appellant, with residual symptoms without consistent objective findings.16 In addition,
Dr. Kuhn acknowledged that he had previously erred when he inadvertently calculated a net
adjustment of +1, instead of the proper net adjustment of +0.17 Both physicians properly
determined that it was not possible to use the ROM rating method due to the fact that appellant
consistently provided invalid ROM findings.18 As such, the Board finds that appellant has no more
than three percent permanent impairment of her left upper extremity.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.

15

See supra note 12.

16

A.M.A., Guides 403, Table 15-5.

17

See supra note 12.

18

A.M.A., Guides 464 (providing detailed procedures for obtaining valid ROM findings).

8

LEGAL PRECEDENT -- ISSUE 2
Section 8102(a) of FECA19 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.20 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”21
If a claimant received a schedule award and the medical evidence does not support the
degree of permanent impairment awarded, an overpayment of compensation may be created.22
Claims for an increased schedule award based on the same edition of the A.M.A., Guides are
subject to overpayment.23
ANALYSIS -- ISSUE 2
The Board finds that appellant received an overpayment of compensation in the amount of
$9,175.92 for the period March 13 through June 7, 2008, for which she was not at fault.
In the present case, appellant received $15,827.63 in schedule award compensation for
seven percent permanent impairment of her left upper extremity. However, for the reasons
explained above, appellant was only entitled to receive $6,651.71 in schedule award compensation
for three percent permanent impairment of her left upper extremity. The difference between these
two amounts, $9,175.92, constitutes an overpayment. As noted above, OWCP’s procedures allow
for the declaration of such an overpayment as both awards were calculated under the same edition
of the A.M.A., Guides.24 Therefore, OWCP properly determined that appellant received a
$9,175.92 overpayment.

19

Supra note 2.

20

Id. at § 8102(a).

21

Id. at § 8129(a).

22

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.9(e) (February 2013).
23

Id. See also W.M., Docket No. 13-0291 (issued June 12, 2013).

24
See notes 23 and 24. Counsel generally argued that principles of stare decisis and res judicata prevented OWCP’s
declaration of an overpayment, but he did not provide support for this argument.

9

LEGAL PRECEDENT -- ISSUE 3
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that
rests within OWCP’s discretion pursuant to statutory guidelines.25 Section 8129 of FECA26
provides that an overpayment must be recovered unless “incorrect payment has been made to an
individual who is without fault and when adjustment or recovery would defeat the purpose of
FECA or would be against equity and good conscience.” Thus, a finding that appellant was
without fault does not automatically result in waiver of recovery of the overpayment. OWCP must
then exercise its discretion to determine whether recovery of the overpayment would defeat the
purpose of FECA or would be against equity and good conscience.27
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.28 An individual’s liquid assets
include, but are not limited to, cash on hand, the value of stocks, bonds, savings accounts, mutual
funds, and certificates of deposits. Nonliquid assets include, but are not limited to, the fair market
value of an owner’s equity in property such as a camper, boat, second home, furnishings/supplies,
vehicle(s) above the two allowed per immediate family, retirement account balances (such as TSP
or 401(k)), jewelry, and artwork.29
According to 20 C.F.R. § 10.437 recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his
or her position for the worse.30 To establish that a valuable right has been relinquished, it must be
shown that the right was in fact valuable, that it cannot be regained, and that the action was based
chiefly or solely in reliance on the payments or on the notice of payment.31

25

See L.D., Docket No. 18-1317 (issued April 17, 2019); P.J., Docket No. 18-0248 (issued August 14, 2018);
Robert Atchison, 41 ECAB 83, 87 (1989).
26

5 U.S.C. § 8129(1)-(b); A.C., Docket No. 18-1550 (issued February 21, 2019); see D.C., Docket No. 17-0559
(issued June 21, 2018).
27

A.C., id.; see V.T., Docket No. 18-0628 (issued October 25, 2018).

20 C.F.R. § 10.436. OWCP’s procedures provide that a claimant is deemed to need substantially all of his or her
current net income to meet current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment
Determinations, Chapter 6.400.4a(3) (September 2018). OWCP’s procedures further provide that assets must not
exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a spouse or dependent, plus
$1,200.00 for each additional dependent. Id. at Chapter 6.400.4a(2).
28

29

Id. at Chapter 6.400.4b(3)(a), (b).

30

20 C.F.R. § 10.437(a), (b).

31

Id. at § 10.437(b)(1).

10

Section 10.438 of OWCP’s regulations provides that the individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. Failure
to submit the requested information within 30 days of the request shall result in denial of waiver
of recovery of the overpayment.32
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly denied appellant’s request for waiver of recovery of
the overpayment.
Appellant has not established that recovery of the overpayment would defeat the purpose
of FECA because she has not shown both that she needs substantially all of her current income to
meet ordinary and necessary living expenses and that her assets do not exceed the allowable
resource base. The Board notes that the case record reflects that appellant has $87,000.00 in assets
in her TSP account, an amount which exceeds the allowable resource base of $11,500.00 for an
individual, such as appellant, who has two dependents within the meaning of FECA.33 As
appellant’s current assets exceed the allowable resource base, she has not established that recovery
of the overpayment would defeat the purpose of FECA.34 Because appellant has not met the
second prong of the two-prong test of whether recovery of the overpayment would defeat the
purpose of FECA, it is unnecessary for OWCP to consider the first prong of the test, i.e., whether
she needs substantially all of her current income to meet current ordinary and necessary living
expenses.
Appellant also has not established that recovery of the overpayment would be against
equity and good conscience because she has not shown, for the reasons noted above, that she would
experience severe financial hardship in attempting to repay the debt or that she relinquished a
valuable right or changed her position for the worse in reliance on the payment which created the
overpayment.35
Because appellant has failed to establish that recovery of the overpayment would defeat
the purpose of FECA or be against equity and good conscience, she has failed to show that OWCP
abused its discretion by refusing to waive recovery of the overpayment.

32

Id. at § 10.438.

33
See supra note 29. The case record also reflects that appellant has monthly income of $3,378.01 and monthly
expenses of $2,690.00.
34

See id.

35

See L.D., Docket No. 18-1317 (issued April 17, 2019); William J. Murphy, 41 ECAB 569, 571-72 (1989).

11

LEGAL PRECEDENT -- ISSUE 4
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA.36 Section 10.441
of Title 20 of the Code of Federal Regulations provides that if an overpayment of compensation
has been made to one entitled to future payments, proper adjustment shall be made by decreasing
subsequent payments of compensation, “taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual, and any other
relevant factors, so as to minimize any hardship.”37 When an individual fails to provide the
requested information on income, expenses and assets, OWCP should follow minimum collection
guidelines, which state in general that government claims should be collected in full and that, if an
installment plan is accepted, the installments should be large enough to collect the debt promptly.38
ANALYSIS -- ISSUE 4
The Board finds that OWCP properly required recovery of the overpayment by deducting
$300.00 from her continuing compensation payments every 28 days.
The record supports that, in requiring recovery of the overpayment by deducting $300.00
from appellant’s compensation payments every 28 days, OWCP took into consideration the
financial information submitted by appellant as well as the factors set forth in section 10.441 and
found that this method of recovery would minimize any resulting hardship on appellant.39 OWCP
followed minimum collection guidelines by requiring installments large enough to collect the full
debt promptly. Therefore, the Board finds that it properly required recovery of the overpayment
by deducting $300.00 from appellant’s continuing compensation payments every 28 days.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish greater than
three percent permanent impairment of her left upper extremity. The Board also finds that
appellant received an overpayment of compensation in the amount of $9,175.92 for the period
March 13 through June 7, 2008, for which she was not at fault. The Board further finds that OWCP
properly denied appellant’s request for waiver of recovery of the overpayment and properly
required recovery of the overpayment by deducting $300.00 from her continuing compensation
payments every 28 days.

36
R.W., Docket No. 19-0451 (issued August 7, 2019); C.A., Docket No. 18-1284 (issued April 15, 2019); Albert
Pinero, 51 ECAB 310 (2000); Lorenzo Rodriguez, 51 ECAB 295 (2000).
37

20 C.F.R. § 10.441; see A.F., Docket No. 19-0054 (issued June 12, 2019); Donald R. Schueler, 39 ECAB 1056,
1062 (1988).
38

R.O., Docket No. 18-0076 (issued August 3, 2018); Gail M. Roe, 47 ECAB 268 (1995).

39
OWCP’s hearing representative noted that appellant had monthly income of $3,378.01, monthly expenses of
$2,690.00, and assets of $87,000.00.

12

ORDER
IT IS HEREBY ORDERED THAT the March 12, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 28, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

